Mr. JUSTICE' JOHNSON delivered the opinion of the court: On July 30, 1971, defendant was indicted for the offense of rape under complaint No. 71-2103. In a trial before the Honorable Kenneth R. Wendt and a jury, a mistrial was declared after it was determined that the jury was deadlocked and would continue to be unable to agree on a verdict. A second jury trial commenced before the Honorable Russell R. DeBow on June 27, 1972. The' jury returned a verdict of guilty of rape. On July 25, 1972, the defendant was sentenced to a term of 4 to 8 years in the penitentiary. He filed a notice of appeal from the conviction on August 15, 1972. The public defender of Cook County was appointed to represent the defendant. On July 9, 1974, the public defender filed a motion in this court for. leave to withdraw as counsel pursuant to Anders v. California (1967), 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1396. The motion represents that counsel has carefully searched the record, finds no meritorious issues to be raised on appeal, and believes that an appeal would be wholly frivolous. Copies of the public defender’s motion and brief were mailed to the defendant on July 9, 1974. Defendant was further advised by this court that he had until September 11, 1974, to file any points in support of his appeal, after which date the court would make a full examination of all proceedings and decide whether the appeal is frivolous. The defendant has neither obtained new counsel nor filed any briefs in support of his appeal. After reviewing the record, we concur in the opinion of the public defender that there are no additional grounds for appeal which are not frivolous. Accordingly, the motion of the public defender for leave to withdraw as counsel is granted and the judgment of the circuit court of Cook County is affirmed. Motion allowed. Judgment affirmed. ADESKO, P. J., and BURMAN, J„ concur.